In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 15-1489

NOAH DIETCHWEILER, by Michael
Dietchweiler, his father and next
friend, and ANN DIETCHWEILER,
                                                   Plaintiffs-Appellants,

                                    v.


STEVE LUCAS, in his official and indi-
vidual capacities, et al.,
                                                  Defendants-Appellees.

          Appeal from the United States District Court for the
                       Central District of Illinois.
              No. 13 CV 2062 — Harold A. Baker, Judge.


     ARGUED NOVEMBER 9, 2015 — DECIDED JUNE 28, 2016



   Before WOOD, Chief Judge, ROVNER, Circuit Judge, and SHAH,
District Judge.*



*
  Hon. Manish S. Shah, of the Northern District of Illinois, sitting by
designation.
2                                                         No. 15-1489

    PER CURIAM. After he was temporarily suspended from
Watseka Community High School for allegedly consuming or
possessing drugs, Noah Dietchweiler through his parents
Michael1 and Ann Dietchweiler sued Iroquois County Commu-
nity Unit School District 9, school administrators Steve Lucas,
James Bunting, and Kenneth Lee as well as the entire school
board. The Dietchweilers’ suit under 42 U.S.C. § 1983 alleged
primarily that the defendants violated Noah’s due process
rights under the Fourteenth Amendment. They also advanced
state law claims for intentional infliction of emotional distress,
slander, and violations of the Illinois School Code, 105 ILCS
5/10-22.6, which provides procedures for suspending and
expelling students. The district court granted the defendants’
motion for summary judgment on the Dietchweilers’ due
process claim and dismissed the state law claims without
prejudice. The Dietchweilers appeal, and we affirm.
                                     I.
    On January 25, 2013, Noah Dietchweiler was one of several
students suspended from Watseka High School in Iroquois
County, Illinois, based on an allegation that another student,
M. M., was distributing prescription drugs at school. Shortly
after lunch that day, a student came to Steve Lucas, the dean of
students, to report that M.M. had been giving pills to another
student in the cafeteria. Mr. Lucas immediately told the

1
   The defendants represent that upon information and belief Michael
Dietchweiler died during the pendency of this appeal. Michael’s death has
no substantive impact on the case because Noah’s claim continues through
his mother Ann; references to Michael throughout the opinion reflect the
understanding that he was alive throughout the course of the proceedings
described.
No. 15-1489                                                  3

principal, James Bunting, what he had heard. The two of them
began their investigation of the allegation by interviewing
M.M. in the office.
     When Mr. Bunting and Mr. Lucas questioned M.M., he
eventually admitted he had been distributing pills to fellow
students. A search of M.M. revealed two prescription Ativan
pills hidden in his sock. Ativan is the brand name for
Lorazepam, an anti-anxiety drug belonging to the class of
drugs known as benzodiazepines, which affect the central
nervous system. See U.S. Nat’l Library of Med., PubMed
Health,         Lorazepam,           (Mar.      1,    2016),
http://ncbi.nlm.nih.gov/pubmedhealth/PMHT0001078 (last
visited May 26, 2016). M.M. also had with him a piece of paper
listing the names of four other Watseka students with dollar
amounts (ranging from $4 to $10) listed to the side of their
names; Noah’s name appeared on the list with $10 written next
to it. M.M. explained that the listed students were individuals
to whom he had sold Ativan pills. He also provided a written
statement admitting that he had “given the pills to” seven
Watseka students, one of whom was Noah. At that point,
M.M.’s grandmother (his legal guardian) was called to the
school. M.M. was given a written suspension notice and went
home with his grandmother.
    Mr. Lucas and Mr. Bunting then proceeded to interview all
seven students who were identified in M.M.’s written state-
ment. According to Noah, whose version of the events we
credit at this stage of the proceedings, Mr. Lucas then came
into his classroom and motioned for Noah to accompany him
to the office. Mr. Lucas instructed Noah to sit down outside of
Mr. Bunting’s office and not to leave or speak to anyone while
4                                                 No. 15-1489

he waited. After approximately thirty minutes, Mr. Bunting
came and took Noah across the hall to Mr. Lucas’s office. Mr.
Lucas said to Noah something along the lines of, “I think you
know why you are here.” Noah denied having any idea of
what was going on. Mr. Lucas then asked Noah whether he
knew there were drugs being sold at Watseka. When Noah
again denied knowing anything about it, Mr. Bunting told
Noah he could choose between a ten-day suspension for
admitting to taking the drugs or expulsion if he denied
involvement. At that point Noah said simply, “Whatever.”
    The administrators then placed a suspension form on the
desk in front of Noah and asked him to contact his parents.
Noah’s mother Ann, who by that time was waiting out in front
of the school to pick Noah up, was then called. When she got
to the office and Mr. Bunting explained why Noah was there,
she requested that they call Noah’s father, Michael
Dietchweiler, who was an attorney. After putting Michael on
speaker phone so that everyone present in the room (Mr.
Bunting, Mr. Lucas, Ann, and Noah) could hear, Mr. Lucas and
Mr. Bunting explained to Michael that Noah was being
suspended for ten days for possession and use of illegal drugs.
After the brief conversation on speaker phone concluded,
Noah signed the suspension notice, shook hands with Mr.
Lucas and Mr. Bunting, collected his things and left the school
with his mother. The notice Noah signed listed the date and
stated that Noah was being suspended for “possession of
drugs” and below that “consumption of drugs.” It informed
Noah that he could return to school on Monday, February 11,
and could make up any work missed while suspended. Noah
signed, acknowledging that he had attended a “student
suspension hearing” with Mr. Lucas and been afforded an
No. 15-1489                                                   5

opportunity to present a defense to explain the circumstances
of his actions “and/or prove innocence.”
    Later that evening at home, Noah denied any involvement
in the situation with M.M. and the Ativan. Noah’s father
arranged for him to take a drug test that same night through a
physician friend who met them at the local hospital. The results
of the supervised drug test were negative for the presence of
any drugs, including benzodiazepines. Noah’s father e-mailed
Mr. Bunting over the weekend with the drug test results and
also went to the school Monday morning to present him with
the results. Mr. Bunting was uninterested, and told Noah’s
father that he could follow the procedures for an appeal of the
suspension if he wished.
    Noah and his parents retained counsel and appealed his
suspension. At a suspension review hearing, see 105 ILCS 5/10-
22.6(b), on February 5, 2013, the school board voted unani-
mously to uphold Noah’s suspension. At the hearing,
Mr. Lucas and Mr. Bunting testified that when they inter-
viewed Noah on January 25th, they told him that they had
already spoken with other students and he needed to be honest
with them to avoid more stringent punishment. According to
both administrators, Noah then admitted that M.M. had given
him pills the previous day (January 24th). Mr. Lucas and
Mr. Bunting recounted that Noah believed the pills were
medication for Attention Deficit Disorder and would help him
focus or stay awake. According to their account, Noah also
admitted that before the present incident, he had done some
drugs but had quit after attending a Christian camp earlier that
month.
6                                                   No. 15-1489

    Noah testified consistent with his later deposition testimony
that after they had called him to the office, he denied knowing
about drugs at school, and when faced with the choice of
confessing or being expelled he said simply, “Whatever.” Both
of the Dietchweilers testified. Ann recounted arriving in the
office and having Mr. Lucas or Mr. Bunting tell her that Noah
had failed to report seeing another student with drugs at
school, after which she asked to call Michael. He testified that
during the conversation on speaker phone, Mr. Lucas and Mr.
Bunting told him that Noah had taken drugs and was being
suspended. The Dietchweilers also presented the negative
results of Noah’s drug test. Finally, the Dietchweilers ex-
plained that much of their defense had been prepared with an
eye to the school’s allegation that Noah took drugs on the day
he was suspended, Friday, January 25th, and not the previous
day as the administrators were claiming at the hearing. After
deliberation in a closed executive session, the board concluded
that Noah had violated school rules by possessing, not consum-
ing, drugs at school and ratified his ten-day suspension.
    Although Noah could have made up any schoolwork
missed as a result of the suspension, he chose not to return to
Watseka High School. Prior to the suspension he had been in
the process of transferring to Culver Military Academy. After
he was suspended, he completed his sophomore year through
an online school and began at Culver Military Academy that
fall. He repeated his sophomore year because Culver Military
Academy did not credit the online schooling Noah did to
complete his sophomore year.
   Noah, through his parents Michael and Ann, sued the
school district, Mr. Lucas and Mr. Bunting, the school superin-
No. 15-1489                                                      7

tendent Kenneth Lee, and the Iroquois County District 9 school
board members, Don Becker, Brenna Johnson, Crystal Blair,
Bob Burd, Kirk McTaggert, and Dee Schippert. The district
court granted summary judgment to the defendants on Noah’s
due process claim under § 1983 after concluding that under the
Dietchweilers’ version of events, Noah received the minimal
due process safeguards constitutionally required for a school
suspension of ten days or less. See Goss v. Lopez, 419 U.S. 565
(1975). The court declined to exercise supplemental jurisdiction
over the Dietchweilers’ remaining state law claims and
dismissed them without prejudice pursuant to 28 U.S.C.
§ 1367(c)(3).
                                  II.
    We review the district court’s grant of summary judgment
de novo, e.g., Seiser v. City of Chi., 762 F.3d 647, 653 (7th Cir.
2014), resolving any disputed facts in favor of the nonmoving
party and drawing all reasonable inferences from the facts in
his favor, e.g., Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986). Summary judgment is appropriate when there are no
genuine issues of material fact and the moving party is entitled
to judgment as a matter of law. Fed. R. Civ. P. 56(c).
     Noah contends that he was deprived of due process at
“every level” of his suspension—from the initial suspension by
Mr. Lucas and Mr. Bunting through what he characterizes as
the sham review hearing conducted by the school board. To
demonstrate a violation of procedural due process rights
guaranteed by the Fourteenth Amendment, a plaintiff must
establish (1) a cognizable liberty or property interest; (2) the
deprivation of that interest by some form of state action; and
(3) the failure to employ constitutionally adequate procedures.
8                                                    No. 15-1489

See LaBella Winnetka, Inc. v. Village of Winnetka, 628 F.3d 937,
943-44 (7th Cir. 2010). “Once it is determined that due process
applies, the question remains what process is due.” Morrisey v.
Brewer, 408 U.S. 471, 481 (1972). Although students do have a
protected property interest in public education provided by the
state, the procedural safeguards required for a brief suspension
are not extensive. See Martin v. Shawano-Gresham Sch. Dist., 295
F.3d 701, 707 (7th Cir. 2002) (“[W]hile the U.S. Constitution
requires a school which suspends a student to provide that
student with due process, the process required is minimal.”).
The Supreme Court has explained that, “due process requires,
in connection with a suspension of 10 days or less, that the
student be given oral or written notice of the charges against
him, and if he denies them, an explanation of the evidence the
authorities have, and an opportunity to present his side of the
story.” Goss, 419 U.S. at 581. These requirements may be
satisfied by an “informal give-and-take between student and
disciplinarian, preferably prior to the suspension[.]” Id. at 584.
    Under Noah’s version of events, these minimal due process
requirements were met. First, Mr. Lucas and Mr. Bunting
explained to Noah the charges against him. Noah maintains
that after he denied knowing why he was there in the office,
Mr. Lucas told him that students had provided them with
reason to believe Noah was involved with drugs at the school.
Noah was then given the printed form informing him that he
was being suspended for “possession of drugs[,] consumption
of drugs.” When Noah’s mother arrived, she was told Noah
had witnessed drug activity and failed to report it, and when
Noah’s father Michael was on the phone with Mr. Lucas and
Mr. Bunting, they told him that Noah was being suspended for
No. 15-1489                                                    9

possession and use of illegal drugs. At that point, neither Noah
nor his parents asked what evidence there was of such behav-
ior, nor did any of them seek to discuss the issue further with
Mr. Lucas or Mr. Bunting. Despite Noah’s assertion that he was
“just shocked,” there is nothing in the record to indicate he was
not afforded an opportunity to tell the administrators his side
of the story. By his own account, after his initial denial as to
details of any drug use at school, he was overwhelmed and so
he “just sat back in [his] chair” and said, “Whatever.” He
confirmed at his deposition that “whatever” was the “exact
and only” word he used. After both of his parents had an
opportunity to hear the charges against him, Noah signed the
written suspension notice.
    Whatever reservations we may have about the Watseka
High School administrators’ handling of the situation, we
conclude that they did afford Noah the requisite notice and
opportunity to be heard before suspending him. See Pugel v.
Bd. of Tr. of Univ. of Ill., 378 F.3d 659, 662-63 (7th Cir. 2004)
(“The hallmarks of procedural due process are notice and an
opportunity to be heard.”); see also Grannis v. Ordean, 234 U.S.
385, 394 (1914) (“The fundamental requisite of due process of
law is the opportunity to be heard.”). The administrators orally
notified Noah that students had implicated him in drugs at
school. They also restated these charges in the presence of
Noah’s parents. Although according to Noah and his mother
they initially accused him of failing to report drug activity and
then elevated the accusations to taking drugs when Noah’s
father was on the phone, the fact remains that Noah had oral
and written notice that he was being accused of possessing or
ingesting drugs at school.
10                                                   No. 15-1489

    We are most troubled by the idea that the defendants
threatened him with the specter of expulsion if he failed to
admit the charges against him. But our task at summary
judgment is simply to assess whether Noah received constitu-
tionally adequate procedures prior to his ten-day suspension.
This case would be much more straightforward if Mr. Lucas
and Mr. Bunting had more fully explained to Noah what M.M.
had said or informed him in some manner of the list retrieved
from M.M.’s pocket or M.M.’s confession implicating Noah. If
Noah had seen the evidence against him, we would feel much
more comfortable concluding that he received a fair opportu-
nity to present his side of the story to administrators.
    As things stand, however, we conclude that the minimal
requirements of Goss were satisfied: administrators explained
to both Noah and his parents the general nature of the charges
against him and provided him with a written suspension notice
which Noah signed to acknowledge that he had been given an
opportunity to provide his version of events. We note, how-
ever, the admonishment in Goss itself that if anything, the
required procedures are “less than a fair-minded school
principal would impose upon himself in order to avoid unfair
suspensions.” Goss, 410 U.S. at 583. Indeed, although the
defendants’ procedure as Noah describes it was enough to pass
constitutional muster, it is at the outer limit of what process is
constitutionally acceptable. That said, our review of Noah’s
due process claim must also take into account the additional
layer of process he received at the full suspension review
hearing shortly after his suspension—where he was repre-
sented by counsel and both he and his parents were afforded
an opportunity to testify. See Schacht v. Wis. Dep’t of Corrs.,
No. 15-1489                                                        11

175 F.3d 497, 503 (7th Cir. 1999) (observing that when post-
termination administrative remedies are available, a pre-
termination hearing may be limited to establishing reasonable
grounds for discharge); see also Salas v. Wis. Dep’t of Corr.,
493 F.3d 913, 927 (7th Cir. 2007) (denial of access to particular
form during pre-termination hearing unproblematic when
plaintiff was allowed access to the form at some point and able
to present his argument about the form during post-depriva-
tion hearing). Thus, Noah would be unable to show that he
was prejudiced by any deficiencies in the pre-suspension
procedures. See Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003)
(per curiam).
    Although Noah also attacks the review hearing itself as
constitutionally deficient, we disagree. The majority of his
complaints about the hearing relate to the defendants’ alleged
failure to follow their own published policies and procedures.
But as we have repeatedly explained, a failure to follow state
statutes or state-mandated procedures does not amount to a
federal due process claim of constitutional magnitude. See, e.g.,
Charleston v. Bd. of Tr. of Univ. of Ill., 741 F.3d 769, 773 (7th Cir.
2013) (“[W]e will be clear once more: a plaintiff does not have
a federal constitutional right to state-mandated process.”);
Martin, 295 F.3d at 706-07 (“[T]he failure to conform with the
procedural requirements guaranteed by state law does not by
itself constitute a violation of federal due process.”); Pro-Eco,
Inc. v. Bd. of Comm’rs of Jay County, Ind., 57 F.3d 505, 514 (7th
Cir. 1995) (violation of state law is not a denial of due process
of law).
  In addition to the various alleged procedural shortcomings,
Noah maintains that the defendants denied him due process by
12                                                    No. 15-1489

changing the focus of the charges at the review hearing from
January 25th to January 24th. Given our conclusion that the
defendant’s pre-deprivation process satisfied the minimal
requirements applicable to suspensions of ten days or less
under Goss, it is not clear that any additional post-deprivation
procedure was constitutionally required. But we need not
decide the issue because the record does not support the
Dietchweilers’ claim that the review hearing was rigged
against Noah.
    It is of course well-established that due process requires
“that a hearing must be a real one, not a sham or pretense.” See
Joint Anti-Fascist Refugee Comm. v. McGrath, 341 U.S. 123, 164
(1951) (quoting Palko v. State of Conn., 302 U.S. 319, 327 (1937)).
Noah claims that the review hearing was a sham because the
defendants refused to overturn his suspension based on the
evidence from his drug test that he did not ingest drugs on
either January 24th or January 25th. He also asserts that the
defendants contrived to change the charges against him to the
24th so that he would be unable to defend himself.
    Although we are troubled by the defendants’ failure to
inform Noah before the hearing that he was being accused of
taking or possessing drugs on January 24th, the omission did
not deprive Noah of his opportunity to be heard. See Doherty
v. City of Chi., 75 F.3d 318, 323 (7th Cir. 1996) (primary demand
of due process is opportunity to be heard at a meaningful time
in a meaningful manner). As an initial matter, we note that
Noah has not provided any evidence that the defendants ever
specified that the charges against him pertained only to
January 25th. Although it was reasonable to assume from the
suspension notice that he was accused of drug activity on
No. 15-1489                                                   13

January 25th (that was of course the day of the suspension and
the date listed on the form he received), neither the printed
notice itself nor Noah’s version of events contained any explicit
statement tying his suspension to conduct occurring on
January 25th. More importantly, with the exception of one
witness who was prepared to testify about Noah’s actions on
the 25th, all of the evidence Noah presented at the hearing was
equally relevant to whether he had possessed or ingested
drugs on the 24th. Noah testified on his own behalf and denied
any involvement whatsoever in M.M.’s distribution of Ativan;
he was able to explain his version of the encounter and
suspension by Mr. Lucas and Mr. Bunting; he presented the
results from the drug test and explained that it conclusively
demonstrated he had not ingested drugs on either the 24th or
the 25th; both his parents testified in support of his claim; and
one student testified on Noah’s behalf that he had been with
Noah on both the 24th and the 25th and saw nothing to suggest
that Noah had taken or acquired drugs. The school board also
heard Mr. Lucas and Mr. Bunting’s version of events and was
permitted to ask Noah and the Dietchweilers questions about
the drug test results and what Noah meant when he said
“whatever” to Mr. Lucas and Mr. Bunting.
   That the board ultimately concluded that Noah was indeed
guilty of having possessed Ativan does not mean the hearing
deprived him of due process. Noah’s chief complaint is that the
Board disbelieved the evidence he presented, but due process
does not guarantee that his version of events will be believed.
See Pugel, 378 F.3d at 663 (“Due process does not require
decisionmakers to adopt the charged party’s explanation.”).
Noah had an opportunity to present his side of the story and
14                                                   No. 15-1489

explain why his comment on January 25th, “whatever,” should
not be taken as an admission of procuring or ingesting narcot-
ics. And although Noah has presented his own theory about
why the Board may have been motivated to conspire to uphold
the charges against him (he hypothesized that administrators
at Watseka were willing to “burn” Noah because he was
planning to transfer at the end of that school year), he has not
presented specific evidence that members of the school board
came to the hearing having predetermined Noah’s guilt.
Absent evidence that the board had made up its mind to
uphold the suspension before arriving at the hearing or
otherwise denied him an opportunity to defend himself, we
conclude the hearing did not violate Noah’s due process rights.
See Salas, 493 F.3d at 927 (plaintiff’s lack of access to a form
used by defendants in their decision to terminate him did not
violate due process when alleged lack of access did not prevent
plaintiff from explaining his side of the story). In short, the
hearing’s focus on January 24th instead of January 25th did not
preclude Noah from explaining his side of the story or present-
ing evidence of his innocence. Because the original suspension
notice did not explicitly name January 25th as the date Noah
allegedly possessed or ingested drugs, it was not constitution-
ally unacceptable for the review hearing to focus on the 24th
instead. We hasten to add, however, that if the variance
between the notice given Noah and the substance of the
hearing had in fact hampered his ability to fairly present his
defense to the charges, this would be a different case. It is easy
to imagine how such a moving target could fail to provide
adequate notice and opportunity to be heard, but here Noah
had a sufficient opportunity to present evidence supporting his
No. 15-1489                                                     15

claim of innocence; the board simply chose not to credit his
version of events.
    That leaves the Dietchweilers’ state law claims for viola-
tions of the Illinois School Code, 105 ILCS 5/10-22.6, and the
torts of intentional infliction of emotional distress and slander.
When only state law claims remain after federal claims have
dropped out of the case, the district court enjoys broad
discretion whether to relinquish supplemental jurisdiction over
the state law claims. RWJ Mgmt. Co., Inc. v. BP Prod. N. Am.,
Inc., 672 F.3d 476, 478 (7th Cir. 2012). Indeed, when the federal
claims are dismissed before trial, there is a presumption that
the court will relinquish jurisdiction over any remaining state
law claims. See 28 U.S.C. § 1367(c)(3); RWJ Mgmt, Co., 672 F.3d
at 479; Al’s Serv. Ctr. v. BP Prod. N. Am., Inc., 599 F.3d 720, 727
(7th Cir. 2010). The plaintiffs provide no reason as to why this
case should deviate from that presumption, nor is there any
reason to believe that the district court abused its discretion in
declining to exercise supplemental jurisdiction over their state
law claims.
                                 III.
    For the foregoing reasons we AFFIRM the judgment of the
district court.
16                                                   No. 15-1489

   ROVNER, Circuit Judge, with whom WOOD, Chief Judge, joins,
concurring.
    I join the court’s opinion affirming the judgment of the
district court and ultimately agree that given the record as a
whole, the undemanding requirements of Goss were satisfied
here. I write separately, however, to register my discomfort
with the pre-suspension procedures followed here by adminis-
trators. Specifically, if we believe Noah’s version of events,
which we of course must at this stage, Payne v. Pauley, 337 F.3d
767, 770 (7th Cir. 2003) (reiterating our task on summary
judgment to construe the record in the light most favorable to
the non-movant and avoid temptation to decide which party’s
version of the facts is more likely true), he was never provided
with any detail whatsoever as to the basis for the very general
accusation that he was somehow “involved with” (ingesting?
possessing? selling? witnessing?) drugs or drug activity at
Watseka. And after denying this vague accusation, Noah says
he was presented with the Hobson’s choice of admitting the
charges against him and being suspended or denying them and
being expelled. As the court’s opinion notes, supra at ___, Goss
requires that if a student denies the charges against him, he be
given “an explanation of the evidence the authorities have, and
an opportunity to present his side of the story.” 419 U.S. at 581.
    Although I do not think Goss requires administrators to
elaborate at a detailed level as to the basis of the evidence
against a student, I do think as a practical matter that adminis-
trators must be forthcoming enough so as to allow a student to
formulate a response to the charges and present his side of the
story. Goss itself recognizes that it is especially important that
the student be allowed to present his version of events in a case
No. 15-1489                                                  17

such as this one, where the disciplinarian did not witness the
charged conduct. As Goss explained, “things are not always as
they seem to be, and the student will at least have the opportu-
nity to characterize his conduct and put it in what he deems the
proper context.” 419 U.S. at 584. Noah obviously could not
attempt to explain to administrators why his name might
appear on a list allegedly detailing amounts owed for Ativan
pills if he was never informed that such a list existed. Nor
could he realistically be expected to provide much context for
his behavior if he was not told with any specificity what the
behavior was, who accused him of it, or what the alleged
“drugs” were. Had Mr. Lucas or Mr. Bunting elaborated at all
on the basis for the charges against Noah, perhaps they could
have avoided the further confusion caused by the suspension
review hearing’s focus on what transpired on January 24th
instead of the 25th.
    In sum, although the bar of Goss is low, the stakes of
suspension may be high. Even a brief suspension of ten days or
less may have serious and lasting consequences on a child’s
short-term and long-term academic trajectory. In Noah’s case,
the ten-day suspension translated into the loss of a year: he
was still able to transfer to Culver Military Academy as
planned but was obligated to repeat his sophomore year
because the online courses he completed to finish the school
year were not recognized by Culver. Bearing in mind the
possibility that short-term suspensions may carry lasting
consequences, administrators and disciplinarians would do
well to ensure that, circumstances permitting, students are
given every reasonable opportunity to understand and
18                                                No. 15-1489

respond to the charges against them. With this caution in mind,
I join the opinion of the court.